ARNOLD, Circuit Judge,
concurring in part and dissenting in part.
I join the Court’s opinion except for its reversal of Cordero’s conspiracy conviction, as to which I respectfully dissent.
As the Court notes, Sergeant Johnson has worked in the Narcotics Division of the Minneapolis Police Department for 17 years, and his qualifications to testify as an expert about controlled substances and narcotics activities are not challenged. Ante, at 269 n. 6. He testified — and to this portion of his testimony there is no objection — that “it is unusual to see small quantities of cocaine from ... different locations all cut with Inositol and nothing else.” Id. at 269. On redirect, he amplified this testimony only by saying that, in view of the rarity of the circumstances presented with respect to the cutting agent, “it would seem there was a common source.” The admission of this latter item of evidence causes the Court to reverse Cordero’s conspiracy conviction.
I cannot agree either that the District Court abused its discretion in permitting this testimony, or that the testimony damaged Cordero’s case in any material way beyond the damage he had already sustained from Johnson’s testimony on direct. These sorts of issues are uniquely suited to weighing by the district judge, who is on the scene, sees the witnesses, and is immersed in the factual details of the case. What Sergeant Johnson added on redirect was no more than an inference based on common sense and if, as the Court says, the jury could have drawn its own conclusion, what harm is there in allowing the Sergeant to say out loud what may already have been evident to everyone in the courtroom? Admittedly the question is one of judgment and degree, but it is in precisely such situations that we ought to defer to the district courts. Whatever additional weight might have attached to the inference that a relationship among the alleged co-conspirators existed because this inference was made explicit by Sergeant Johnson on redirect examination, does not seem to me sufficient to justify the conclusion that Cordero was unfairly prejudiced.
In short, I would affirm these convictions in their entirety.